                                 Case 2:19-cv-00559-JAM-KJN Document 1-1 Filed 04/01/19 Page 1 of 1
JS44 (Rev          os/r6)                             CIVIL COVER SHEET           2:19-cv-0559 JAM KJN
The JS 44         civll cover sheet and the infonnation contained herern neither replace nor supplement the Iìling and servtce of pleadings or other papers as required by law, except                                                           as

purpose of initiating the          civil docket sheet, (Sll¡i INS'TRUCTIONS ON NEX| PAGti OF 1'HtS tìOnM.)
I. (a) PLAINTIFFS                                                                                                                     DEFENDANTS
    U.S.-ex rel. Jeffery Mazik                                                                                                       Kaiser Permanente, lnc., Kaiser Foundation Health Plan, lnc., and
                                                                                                                                     Easterseals, lnc.

      (b)     County of Residence of First Listed Plaintiff                       Contra Costa County                                 County of Residence of First Listed Defendant                          Alameda County
                                         (¡txcEPT tN u,s. Pt AtNT'il;tt :ASES)                                                                                    (IN U.S, PLAINTIFF CASES ONLY)
                                                                                                                                      NOTE:           IN LAND CONDEMNATION CASES, USE THE LOCATION OF
                                                                                                                                                      THE TRACT OF LAND INVOLVED,

      (C)    Attorneys (Firn       Name, Address, and Telephone Number)                                                                Attomeys (lf Knou,n)

Dave Scher, James Hoyer, P.4., 1300 I Street NW Suite 4008,
Washington, DC 20005, Ph: (202) 975-4994

II.    BASIS OF JURISDICTION                              ¡r u"e an    "   x"   in one Box onty)                       III. CITIZENSHIP OF PRINCIPAL PARTIES
                                                                                                                                              OnU
                                                                                                                                  (For Diversity Cases
                                                                                                                                                                SEALED and One Boxfor Defendant)
                                                                                                                                                                                                             (Place an    "x" inone Boxfor Pløinttf
ü t        U.S.Ooverment                        0 3    Federal Question                                                                         PTF DEF                              PTF DEF
              Plaintiff                                  (U.5. Government Not a Pørty)                                      CitizenofThisStato I I 0 I IncorporatedorPrincipalPlace J 4 J4
                                                                                                                                                                                           ofBusiness In This State

0 2        U.S. Governrnent                     I 4    Diversity                                                            Citizen ofAnother        State            J 2     J 2       Incor?orated ardPrincipal Place               D 5 D5
              Defendant                                  (htd¡cate C¡t¡zenship o/ l'artie.r in lten III)                                                                                   ofBusiness In Another State

                                                                                                                            Citizen or Sulrject      ofa              õ 3     J 3       Foreign Nation                                0 6 D6
IV. NATURE                  OF SUIT                   an "X" in One Box                                                                                                 Click here for:

D I l0 Insurance                                 PERSONAL INJURY                          PERSONAL INJURY                   D   625 Drug Relatod Soizure                J   422 Appeal 28 USC      I 58       I     375 False Claims Act
0 120 Marine                                t   310 Airplane                         I    365 Personal      Injury -                ofPropeif 2l USC            881     D   423 Withdrawal                    ð     376 Qui Tam (31 USC
Õ 130 Miller Act                            O   315 Airplane Product                            Product Liability           t   690 Other                                       28 USC 157                              3129(a))
Û 140 Negotiable        lnstnrnent                    Liability                      I    367 Health Care/                                                                                                    O     400 State Reapportionmont
I    150 Recovery ofOverpayment             I   320 Assault, Libcl &                            Phmacer¡tical                                                                                                 ¡     410   Antitrust
         & Enforcenrent of Judgrnent                Slander                                     Personal Injury                                                        D    820 Copyrights                    I     430   Banks and Banking
O  l5 I Medicare Act                        O   330 Federal Employers'                          Product Liability                                                      O    830 Patent                        O     450   Comerce
I 152 Recovery ofDefaulted                            Liability                      I    368 Asbestos Personal                                                        0    840 Trademark                     D     460 Deportation
        Student Loans                       Õ   340 Marine                                      Injuy Product                                                                                                 fll   470 Racketeer Influenced and
        (Excludes Veterans)                 I   345 Marine Product                              Liability                                 I -Ä   RIIR                                                                   Conupt Organiations
D 153 Recovery ofoverpayment                      Liability                              PIRSONAL PROPERTY D                    710 Fair Labor Stmdards                o    86r HrA (1395fÐ                   Í     480 Consumer Credit
        of Veteran's Benefits               O 350 Motor Vehicle                     Õ     370 Other Fraud                           Act                                3    862 Blaok Lung (923)              D     490 Cable/Sat TV
D 160 Stockholders' Suits                   D   355 Moto¡ Vehicle                   Õ     371 Truth in Lending              0   720 Labor'/\4anagement                 O    8ó3 DIwC/DIww (405(g))            D     850 Seourities/Comnodities/
û 190 Other Co¡rt¡act                               Product Liabrlity               ll    380 Other Pe¡sonal                        Relations                          0    864 SSID Title XVf                            Exohange
ft I 95 Contract Product Liability          D   360 Other Personal                            Property Dmage                õ   740 Railway Labor Act                  o    86s RSI (40s(g))                  D     890   Othcr Stâtutory Actions
Õ 196 Franchise                                       lnjury                        0     385 Property Damage               D   751 Family and Medical                                                        D     891   Agricultual Acts
                                            t   362 Pemonal Injury -                          Product Liability                     Leave Act                                                                 O     893   Enviromental Matters
                                                    Mcdical Mal¡nctice                                                      D   790 Other Labor Litigation                                                    D     895   Freedom of Infomation
                                                  (Mt,Rll:H'I'S                                                             D   791 Ernployee Retirement                    F'F_IIER^ I _ TÁX SIIt't'!t                   Act
O    210   Land Condermation                D 440     Other Civil Rights                  Habeas Corpus:                            Income Secuity Act                 O    870 Taxes (U.S. Plaintiff         D     896 A¡bit¡ation
I    220   Foreclosure                      ü 441     Voting                        û     463 Alien Detainee                                                                    or Defendant)                 D     899 Adrninistrative Procedure
O    230   Rent Lease   &   Ejectrnent      0 442 Employment                        D     510 Motions to Vacate                                                        O    871 IRS-Third Party                         Act/Review or Appeal of
O    240   Torts to Land                    O 443 Housing/                                    Sentence                                                                          26 USC 7609                             Agency Decision
n    245   Tort Product Liability                 Accommodations                    Í     530 General                                                                                                         n     950 Constitutionality of
n    290   All Other Real Property          O 445 Amer. w/Disabilities -            n     535 Death Penalty                         ItYlNlttil{.å' l    t{_rN                                                             State Statutes
                                                  Employment                              Other:                            D   462 Naturalization Applìcation
                                            J 446 Amer, w/Disabilities -            D     540   Mandamus & Other            ú   465 Other Immigration
                                                  Other                             D     550   Civil Rights                        Actions
                                            D 448 Education                         lll   555   P¡ison Condition
                                                                                    0     5ó0   Civil Dctâinee -
                                                                                                Conditions of
                                                                                                Confinement

V. ORIGIN (Place an "X" in one Boxonly)
X I Original fl 2 Removed from                                       D 3           Remanded from                       04         or O
                                                                                                                            Reinstated                   5 Transferred from            D 6 Multidistrict                    ñ 8 Multidistrict
    Proceeding State Court                                                         Appellate Court                          Reopened                        Another District                          -
                                                                                                                                                                                                Litigation                        Litigation -
                                                                                                                                                                                                Trañsfer                          Diréct File
                                                 Cite the U.S.                  Statute under                you are            (Do not c¡te jurisd¡ct¡ond slúutes unlss tliversity)'.
                                                  31 U.S.C.                3729 el.
VI.     CAUSE OF ACTION                          Brief descriotion of            cause
                                                  False Claims Act
VII.       REQUESTED IN                          I cupcr             IF THIS IS A cLASs                ACTIoN                   DEMAND           $                                  CHECK YES only if demanded in complaint:
     COMPLAINT:                                         LTNDER RULE 23, F,R.Cv.P,                                               Over one billion dollars                            JURY     DEMAND: X Yes                            O No
VIII. RELATED CASE(S)                                 (See   instructions):
      IF ANY                                                                        JUDGE                                                                                   DOCKETNUMBER

'o'u         o3t2-,t1n                                                             ffIK*'""'*'ä*u,'Z(                                                                       s'chqÍ^
     RECEIPT #                           AMOUNT                                                 APPLYING IFP                                             JUDGE                                  MAG, JUDGE
